DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 11-20 in the reply filed on 05/25/2021 is acknowledged. The traversal is on the ground(s) that c.  This is found persuasive and claim 19-20 has been included with claims 11-18, invention 2. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nill, Jr. US5193390.
Claim 11. Nill discloses a modular vent (30 or 80 - Col.3:46) comprised of: a base (32); a moisture sensor (56 or 82) in the base; and a cover (36a) on the base, wherein the cover is connected to the base (Fig.4).

Claim 12. Nill discloses the moisture sensor is configured to send data wirelessly (Col.3:43-54 radio wave).

Claim 13. Nill discloses the moisture sensor is configured to send data over a wire (72/74, Fig.4).

Claim 14. Nill discloses a flexible membrane (45) configured to prevent air from flowing through the base when the pressure outside of the vent is higher than pressure in the base and allow air to flow through the base when the pressure outside the vent is lower than pressure in the base (Col.2:65-68).

Claim 15. Nill discloses a cup (36) in the base, wherein the flexible membrane is in the cup (Fig.4).

Claim 16. Nill discloses a data collector (84) configured to receive data from the moisture sensor (Fig.6).

Claim 17. Nill discloses the data collector receives data via wireless transmission (Col.3:45-54 radio wave).

Claim 18. Nill discloses the modular vent includes a flexible membrane (45) configured to prevent air from flowing through the base when the pressure outside of the vent is 

Claim 19. Nill discloses a cup (36) in the base, wherein the flexible membrane is in the cup (Fig.4).

Claim 20. Nill discloses the cup is supported by a shoulder (38) of the base (Fig.4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633